Citation Nr: 0728286	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-10 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gout with 
hyperuricemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION


The veteran served on active duty from May 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  February 2004 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Hartford, Connecticut, which denied the benefits 
sought on appeal.  


FINDINGS OF FACT

1.  Hypertension was not manifested during the appellant's 
service, and was not compensably disabling within a year of 
separation from active duty.

2.  By decision in January 1965, the Board denied entitlement 
to service connection for gout.

3.  The evidence associated with the claims file since the 
January 1965 Board decision does not tend to establish any 
material fact which was not previously of record, and fails 
to present a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated inservice, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  The Board's January 1965 decision denying entitlement to 
service connection for gout is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

3.  The additional evidence presented since the January 1965 
Board decision is not new and material, and the claim for 
service connection for gout with hyperuricemia has not been 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2003 and 
March 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession.  While VA failed to provide notice how a 
disability rating and an effective date is assigned, in light 
of the decision reached below that error was harmless, and 
questions pertaining to those matters are moot.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

I.    Entitlement to service connection for hypertension.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Hypertension if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred during such active duty service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The service medical records are devoid of any complaints, 
treatment, signs, or diagnosis of hypertension. 

In this case, a review of post-service VA records indicates a 
January 1964 examination diagnosed the veteran with diastolic 
hypertension.  This is the only VA medical record associated 
with the file.  No opinion was given linking hypertension to 
service.  Medical records also do not  reveal competent 
evidence of compensably disabling symptoms due to 
hypertension within a year of the appellant's separation from 
active duty.  

The Board has reviewed VA medical records from January 1964, 
as well as August 2005 private medical records from Dr. 
W.J.P., who opined it was entirely "likely/probable" that 
the veteran's service readings indicated the beginning of his 
current problems.  While Dr. W.J.P. has suggested that the 
appellant's hypertension is "likely/probable" related to 
service, such a conditional relationship is simply too 
speculative to support a grant of service connection.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (A medical statement 
using the term "could," or in the moving party's case, "may" 
or "possibly," without supporting clinical data or other 
rationale, is too speculative in order to provide the degree 
of certainty required for medical nexus evidence.)  See also 
Bostain v. West, 11 Vet. App. 124, 127- 28; Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus); and Warren v. Brown, 6 Vet. App. 
4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative). While there is 
postservice evidence of hypertension, without competent 
evidence linking hypertension to service, the benefit sought 
on appeal cannot be granted.  The claim is denied. 

II.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gout with 
hyperruricemia.

Service connection for gout was initially denied by a Board  
decision of January 1965.  That decision is final.  
38 U.S.C.A. § 7105. 

In October 2003, the veteran filed a claim to reopen for gout 
with hyperuricemia and the RO denied the claim in a February 
2004 decision.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Under 38 C.F.R. § 3.156 (a) new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

The question whether new and material evidence has been 
received goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  If no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material is 
neither required nor permitted.  Id. at 1384.

Evidence available prior to January 1965 included service 
medical records which are negative for any evidence of either 
gout or hypertension, May and July 1963 private physician 
statements noting that the appellant suffered from gout, a 
January 1964 VA examination, and statements by the veteran.

Evidence received since the January 1965 Board decision 
includes statements by the veteran and his testimony at a 
July 2005 Decision Review Officer hearing.

While the statements of the veteran which express his belief 
that his claimed disability began during service, or is due 
to some in-service incident are acknowledged, to the extent 
that he is attempting to present argument regarding etiology 
or medical causation of disease or illnesses, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions on 
such medical questions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The veteran's contentions in this 
regard were previously of record and his current contentions, 
being essentially the same, are not new and material to his 
claim.  As such, this evidence does not raise a reasonable 
possibility of substantiating the claim. 

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

Entitlement to service connection is denied.

New and material evidence having not been presented, the 
claim of entitlement to service connection for gout with 
hyperuricemia is not reopened; the appeal is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


